Exhibit 10.6
 
Financial Consulting Services Agreement


This letter (the “Agreement”), beginning on January 27, 2016 (the “Effective
Date”) sets forth the terms and conditions by which Exactus BioSolutions (the
“Company”) engage Kelley Wendt, CPA (the “Provider”), for consultancy services
related but not limited to financial management.


1. Services.
 
(a) The Company hereby engages Provider to perform financial management
services, including but not limited to: support in maintenance of current
accounting systems, processes and policies and procedures necessary to maintain
an effective accounting system, support in preparation of periodic reporting for
accounts and financial statements, support in preparation of packages and
schedules for audit team(s),  all in accordance with applicable government rules
and regulations during the Term (as defined below) of the services set forth in
this Agreement (the “Services”).
 
(b) All Services are to be provided in compliance with all laws, regulations and
policies applicable to the Company, including those pertaining to any applicable
regulatory laws(collectively, the “Laws”). Provider shall not act in any manner
that would result in the Company breaching the Laws.
 
(c) The Company shall make available to Provider all information which Provider
reasonably requests in connection with providing the Services, including, but
not limited to, information with respect all financial information owned by the
Company and any of its subsidiaries.
 
2. Fees and Expenses.
 
(a) The Company shall compensate Provider for its Services during the Term as
follows:
 
(b) The Company shall pay Provider $125 per hour
 
(c) Company shall reimburse Provider for all reasonable out-of-pocket expenses
incurred by Provider in performing Services under this Agreement (“Expenses”),
including, without limitation, long distance telephone charges, overnight
mailing and delivery charges, postage, printing, photocopying and travel.
Provider shall travel coach class for all flights unless approved by Company in
advance.  Any single expense over $500 will require approval of the Company in
advance.
 
(d) All Payments will be made within 30 days of receipt of invoice from
Provider.
 
3. Nature of Relationship.  Provider will act under this Agreement as an
independent contractor. Nothing in this Agreement shall be deemed to create a
fiduciary, agency, employment or joint venture relationship between Provider and
the Company. Nothing in this Agreement shall be deemed to confer on any person
or entity other than Provider and the Company or their respective successors
and, to the extent expressly set forth herein, the Indemnified Parties (as
defined in Section 6(a)), any relationship, rights or remedies under or by
reason of this Agreement or of the Services to be rendered by Provider.
 
4. Term.
 
(a) This Agreement will terminate on June 30, 2014 (the “Expiration Date”),
unless extended by the Company and Provider. The period during which this
Agreement is in effect is referred to as the “Term”.
 
(b) If the Agreement is terminated by the Company prior to the Expiration Date
other than for Cause (as defined below) and the effective date of termination is
prior to end of a month, the Company shall pay Provider the Fee due for the full
period which the effective date of termination falls.  In any event, upon the
termination of this Agreement, the Company shall reimburse Provider for all
expenses properly incurred by Provider which have not been previously reimbursed
by the Company.
 
(c) (i) “Cause” means a material breach of the Agreement by Provider which has
not been cured within 30 days after receipt by Provider of written notice of
such material breach.
 



5. Confidentiality.
 
(a) Provider and any of its representatives, as defined below will not disclose
to any other person or entity, or use for any purpose any information pertaining
to the Company or any subsidiary of the Company which is either non-public,
confidential or proprietary (“Information”) that Provider obtains or is given
access to by the Company or one of its subsidiaries or any of their respective
officers, directors, employees or agents (“Representatives”) during the Term of
this Agreement. Information does not include information which (i) is now, or
hereafter becomes, through no act or failure to act on the part of Provider,
generally known or available to the public; (ii) was rightfully and legally
acquired by Provider from a party having the right to disclose such information
before receiving such information from the Company (or any of its subsidiaries
or Representatives) and without restriction as to use or disclosure; (iii) is
hereafter rightfully furnished to Provider by a third party, without restriction
as to use or disclosure; (iv) is information which was independently developed
by Provider without breach of any obligation of confidentiality; (v) is required
to be disclosed pursuant to law, provided that Provider (A) gives the Company
reasonable advance notice of such required disclosure so that the Company may
seek an appropriate protective order or other remedy; (B) will not oppose, and
will cooperate with, the Company at the Company’s expense in seeking such order
or remedy and (C) will disclose only that portion of the Information which it is
legally compelled to disclose; or (vi) is disclosed with the prior written
consent of the Company. The provisions of this Section 5(a) shall survive the
termination of this Agreement for a period of five years.
 
 
-1-

--------------------------------------------------------------------------------

 
 
6. Indemnification.
 
(a) The Company hereby agrees to defend, indemnify and hold
harmless  Provider  and their respective heirs, successors, assigns and
affiliates (each an “Indemnified Party” and together, the “Indemnified Parties”)
from and against any and all losses, deficiencies, claims, actions, liabilities,
damages, assessments, judgments, obligations, penalties, awards and other
liabilities, costs and expenses, including but not limited to interest,
penalties and reasonable fees, disbursements and expenses of attorneys,
accountants, financial and other advisors, experts and witnesses, both those
incurred in connection with the defense or prosecution of the identifiable claim
and those incurred in connection with the enforcement of this provision
(collectively, “Damages”) caused by, based upon, resulting from or arising out
of this Agreement and/or the provision of any Services by Provider, to the
extent such Damages do not result from a breach of this agreement by an
Indemnifying Party or from the gross negligence or willful misconduct of any
such Indemnified Party, as determined in a final, non-appealable adjudication by
a court of competent jurisdiction.
 
(b) Promptly after receipt by an Indemnified Party of notice of the commencement
of any claim, action or other proceeding against it (collectively, an
“Indemnified Claim”), such Indemnified Party shall provide the  Company  with
written notice of the commencement thereof; provided, that no failure or delay
by the Indemnified Party in giving such notice will relieve the Company from any
obligation or liability under this Agreement, except and to the extent that
the  Company is materially prejudiced by such failure or delay. Such notice
shall describe the Indemnified Claim in reasonable detail. The Company may elect
to defend, at its own expense and with counsel of its selection, reasonably
satisfactory to the Indemnified Party, any Indemnified Claim unless and to the
extent that (i) the Indemnified Claim seeks an order, injunction or other
equitable or declaratory relief against the Indemnified Party; (ii) the
Indemnified Party shall have reasonably concluded that there is an actual or
potential conflict of interest between it and the Company in the conduct of such
defense; (iii) the Indemnified Party shall have one or more defenses available
to it that are not available to the Company; (iv) the Company shall have failed
to employ counsel reasonably satisfactory to the Indemnified Party; or (v) the
Company is not timely or diligently defending such Indemnified Claim after
reasonable notice is provided by the Indemnifying Party of its intention to seek
alternative counsel. If the Company elects to defend such Indemnified Claim, it
shall within ten days (or sooner, if the nature of the Indemnified Claim so
requires) notify the Indemnified Party of its intent to do so, and the
Indemnified Party shall cooperate, at the expense of the Company, in the defense
of such Indemnified Claim.  If the Company elects not to defend the Indemnified
Claim, is not permitted to defend the Indemnified Claim by reason of this
Section 6(b), fails to notify the Indemnified Party of its election as herein
provided or contests its obligation to indemnify under this Agreement with
respect to such Indemnified Claim, the Indemnified Party may pay, compromise or
defend such Indemnified Claim at the sole cost and expense of the Company.
Notwithstanding the foregoing, neither the Indemnified Party nor the Company may
settle or compromise any claim over the reasonable written objection of the
other; provided that the Indemnified Party may settle or compromise any
Indemnified Claim as to which: (i) the Company has failed to notify the
Indemnified Party of its election under this Section 6(b); (ii) the Company is
contesting its indemnification obligations hereunder; or (iii) such settlement
includes as an unconditional term thereof the giving by the claimant or
plaintiff of a release of the Company from all liability with respect to such
Indemnified Claim. Should either party unreasonably withhold, delay or condition
consent to any settlement or compromise of any Indemnified Claim, that party
shall be liable for all further defense related costs, including reasonable
outside attorneys’ fees and expenses.  In any event, a party may participate, at
its own expense, in the defense of any Indemnified Claim. If the Company chooses
to defend any Indemnified Claim, the Indemnified Party shall cooperate fully in
such defense and make available to the Company any books, records or other
documents within its control that are necessary or appropriate for such defense.
If the Indemnified Party defends the Indemnified Claim, the Company shall
cooperate in such defense and shall make available to the Indemnified Party any
books, records or other documents within its control that are necessary or
appropriate for such defense. Any Damages of the Indemnified Party for which the
Company is liable for indemnification hereunder shall be paid upon written
demand therefor and any costs recovered shall be paid first to the Company to
cover costs incurred in the defense.
 
(c) The provisions of this Section 6 shall survive the termination of this
Agreement.
 
7. Freedom to Provide Other Services.  During the Term of this Agreement,
Provider may provide the same or similar Services to or for any person or entity
other than the Company, including, but not limited to, competitors or potential
competitors of the Company.  If the Company identifies direct competitors of the
Company who are or will become Provider’s clients and the Company is concerned
with Provider’s representation of such direct competitor, the Company will
contact Provider about it and Provider and the Company will decide whether
representing both the Company and the direct competitor is advisable.  If the
parties do not reach agreement and Provider desires to represent the direct
competitor, the Company shall have the right to terminate this Agreement on at
least five days’ written notice.
 
8. Communications. Provider makes every effort and exercises diligence to ensure
that its communication systems are secure.  Nevertheless, the Company
acknowledges that certain communications systems and networks which Provider may
use or rely on in performing the Services may not necessarily represent a secure
environment in which to conduct communications. These systems include certain
telephone systems, computer networks and the Internet. The Company authorizes
Provider, subject to the confidentiality provisions of Section 5, to use such
systems (including sending and receiving electronic mail) for communication of
sensitive information about the Company; provided reasonable precautions are
taken by Provider to avoid inadvertent disclosure of the Company’s confidential
information.
 
9. Publicity.  Provider (i)may not place advertisements in regulatory  and other
trade newspapers and journals (including electronic versions thereof) describing
its services to the Company and (ii) may not use the Company’s name and
corporate logo in such advertising or in other promotional materials (including
electronic versions thereof) describing Provider’s services.
 
10. Governing Law; Jurisdiction.
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia with respect to contracts made and to be
performed entirely therein and without regard to choice of law principles
thereof.  Any controversy arising out of or relating to this Agreement shall be
settled by arbitration before an arbitrator in the Commonwealth of Virginia in
accordance with the then effective American Arbitration Association’s rules for
resolution of commercial disputes as modified by the provisions of this
Agreement.
 
(b) If a dispute arises with respect to this Agreement, the parties shall in
good faith attempt to resolve such dispute. A demand for arbitration may be
filed only if the parties in good faith fail to agree on a mutually satisfactory
resolution of the dispute after 30 days.  The parties shall attempt for two
weeks to agree on a single arbitrator.  If they are unable to agree, the parties
shall request that the American Arbitration Association in the Commonwealth of
Virginia choose an arbitrator for them.  The decision of the arbitrator shall be
final, binding and non-appealable.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c) The parties (A) consent to the exclusive jurisdiction of the state and
federal courts located in the Commonwealth of Virginia for all purposes in
connection with arbitration, including the entry of judgment on any award; (B)
waive any objection to laying venue in any such court; (C) waive any objection
that any such court is an inconvenient forum or does not have jurisdiction over
any party; and (D) consent that any process, notice of motion or other
application to such courts, and any papers in connection with arbitration, may
be served by registered or certified mail, return receipt requested, by personal
service, or in such other manner as may be permissible under the rules of the
applicable court or arbitration tribunal, provided a reasonable time for
appearance is allowed.
 
(d) The arbitrator shall have no power to alter or modify any express provision
of this Agreement or to render an award, which has the effect of altering or
modifying any express provision of this Agreement. The arbitrator shall be
prohibited from issuing any award providing for multiple or punitive damages.
The parties shall pay their own costs and attorneys’ fees associated with the
arbitration.
 
(e) Nothing in this Agreement shall preclude either party from seeking
injunctive or other equitable relief from any state or federal court of
competent jurisdiction located in the Commonwealth of Virginia in order to avoid
irreparable harm pending arbitration and/or to avoid rendering any arbitration
award on the merits from becoming ineffectual or unenforceable.
 
11. Miscellaneous.
 
(a) If any one or more of the provisions of this Agreement shall for any reason
be held to be invalid, illegal or unenforceable, the remaining provisions of
this Agreement shall be unimpaired and the invalid, illegal or unenforceable
provision shall be replaced by a mutually acceptable provision, which, being
valid, legal and enforceable, comes closest to the intention of the parties
underlying the invalid, illegal or unenforceable provision.
 
(b) This Agreement contains the entire understanding of the parties relating to
the subject matter of this Agreement and supersedes all prior agreements and
understandings with respect to such subject matter, whether oral or written. No
modification to any provision of this Agreement shall be binding unless in
writing and signed by both the Company and Provider. No waiver of any rights
under this Agreement will be effective unless in writing, signed by the party
against whom enforcement of such waiver is sought. The waiver of a default shall
not constitute a waiver of any other default, and the failure of either party to
enforce any right or remedy for any one default shall not be deemed a waiver of
such right or remedy if the offending party persists in such default or commits
another default, nor shall such failure in any way affect the validity of the
Agreement or any provision of this Agreement.
 
(c) All notices under this Agreement shall be sufficient if delivered by
registered or certified mail, overnight mail or personal service. Any notice
shall be deemed to be given only upon actual receipt or refusal of receipt to
the address of the Company or Provider, as the case may be, set forth above or
such other address as such party shall have specified in writing to the other
party in accordance with this Section 11(c).
 
(d) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
on such counterpart, but all of which together shall constitute but one and the
same instrument.
 
(e) This Agreement, and any right or obligation under this Agreement, may not be
assigned, transferred or delegated by either party without the express prior
written consent of the other party; provided, however, that either party may,
without the consent of the other party, assign or transfer this Agreement to any
direct or indirect parent or subsidiary company of such party or in connection
with a merger or sale of all or substantially all of the assets or stock of such
party. Subject to the foregoing, this Agreement and the obligations hereunder
shall be binding on the representatives, assigns, and successors of the party in
question and shall inure to the benefit of the assigns and successors of such
party.
 


Acknowledged and Agreed to:
 
Kelley Wendt, CPA




By:                 /S/ Kelley Wendt
 
Name:            Kelley Wendt, CPA
 
Dated:           January 29, 2016
 


AmpliPhi Biosciences Corporation




By:                 /S/ Philip J. Young
 
Name:            Philip J. Young
 
Title:              Chief Executive Officer & President                 Dated:
January 29, 2016
 
 
-3-

--------------------------------------------------------------------------------